DETAILED ACTION
1.	The present application 16/283,596, filed on 02/22/2019, is being examined under the under the first inventor to file provisions of the AIA .  Claims 1-5 are pending. 

Drawings
2.	The drawings received on 02/22/2019 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Acknowledgment is made of applicant's claim for continuation application No. 14/796,492 filed on 07/10/2015, now Patent No. 10,216,384 B2 and has provisional application No. 61/949,768 filed on 03/07/2014. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory obvious double patenting over claims 1-10 of Patent No.: US 10,216,384 B1. The subject matter claimed in the instant application is disclosed in the Patent No.: US 10,216,384 B1.   For example:

Patent No.: US 10,216,384 B1.
Instant  Application: 16/283,596

1. A digital signage system, 
comprising: a processor and memory;
 a media player for delivering content to digital signage, the media player storing at least one playlist having media slots for playing media spots, 
wherein at least one of the media spots  is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots; a media spot generator portal for permitting a user having a first permission level to build an editable media spot having a framework, permission-based edit rules, and attributes, the framework comprising a plurality of content zones, the content zones editable based on the edit rules and having default content; a content zone editor portal for permitting a user having a second permission level, wherein the content controlling spot is configured to, upon being instigated, 



cause the published media spot to be 

retrieved based on the set of attributes associated with the published media spot, and wherein the media player plays the published media spot on the digital signage. 
      2. The system of claim 1, wherein at least one of the plurality of the published media spots is stored remotely from the content controlling spot. 
    6. The system of claim 1, wherein the attributes comprise characteristics assigned to slots and spots and the attribute values comprise a subset or type of attribute attached to the attributes. 
    7. The system of claim 6, wherein the characteristics are selected from a group consisting of secondary language spoken, regional affiliation, state, primary segment served or neighborhood type. 
    8. The system of claim 1, wherein the content controlling spot is further configured to, upon being instigated, cause the one of the plurality of the published media spots to be retrieved based on the set of attributes associated with the published media spot and an attribute-based query or rule. 


1. A digital signage system, comprising: a processor and memory; 
a media player for delivering content to digital signage, the media player storing at least one playlist having media slots for playing media spots, wherein at least one of the media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots, 










          wherein the content controlling spot is configured to,      upon     being instigated, use the intelligent content to search for media spots to be played by the media player, identify a plurality of published media spots to be played based on a set of attributes and attribute values associated therewith, and cause one of the plurality of the published media spots to be 
retrieved based on the set of attributes and attribute values associated with the published media spot, and wherein the media player plays the retrieved published media spot on the digital signage. 
2. The system of claim 1, wherein at least one of the plurality of the published media spots is stored remotely from the content controlling spot. 
3. The system of claim 1, wherein the attributes comprise characteristics assigned to slots and spots, and the attribute values comprise a subset or type of attribute attached to the attributes. 
4. The system of claim 3, wherein the characteristics are selected from a group consisting of secondary language spoken, regional affiliation, state, primary segment served or neighborhood type. 
5. The system of claim 1, wherein the content controlling spot is further configured to, upon being instigated, cause the one of the plurality of the published media spots to be retrieved based on the set of attributes associated with the published media spot and an attribute-based query or rule. 



  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20070282898 A1), hereinafter Stark and in view of Johnson et al. (US 2014/0013354 A1), hereinafter Johnson.
Referring to claim 1, Stark discloses a digital signage system (See para. [0008], a digital signage network system delivers multimedia content), comprising: a processor and memory; a media player for delivering content to digital signage (See para. [0008], a digital signage network system delivers multimedia content), the media player storing at least one playlist having media slots for playing media spots (See para. [0021] and para. [0025], Figures 1 and Figure 2, at least one of the media player includes a memory storage device for storing a local copy of master playlist from server, the playlist having slots [e.g. illustrated by “1” to “15” in Figure 2]), wherein at least one media [playlist] is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots (See para. [0025], para. [0026], para. [0040], para. [0042] and Figures 1 and 2, the network operator of digital signage network creates a master playlist [spots] comprises a content listing that includes both universal media identifiers such as media clips 1 through 10 and local placeholders [e.g. intelligent content] inserted into slots of master playlist slot number 5 or slot number 11 controls local site specific contents and delivers/provides each of the local multimedia players to display site specific [e.g. "target"] content, for example, the system delivers still images of key employee nurses [e.g. other key employee images] to each of the doctor's office media players when there are site specific contents stored in slot number 11 of the master’s playlist), the intelligent content comprising attributes and attribute values (See para. [0025], para. [0029] and Figures 2&3, the universal media identifiers and local placeholders have identifiers/names and an associated content file associated with the identifiers/names) , wherein the content controlling [playlist] is configured to, upon being instigated, use the intelligent content to search for media spots to be played by the media player (See para. [0031]-para. [0034] and Figure 3, the system reads the master playlist from memory and analyzes each slot of master playlist to determine which slots include universal media identifiers and locates/searches any associated universal content files stored on server that are identified by the universal media identifiers, the system also reads the master playlist from memory and analyzes each slot of master playlist to determine which slots include placeholders, locates any associated targeted content files stored on server that are identified by the placeholders and transmits those targeted content files to the designated local media players to be played),  identify a plurality of published media spots to be played based on a set of attributes and attribute values associated therewith, and cause one of the plurality of the published media spots to be retrieved based on the set of attributes and attribute values associated with the published media spot (See para. [0031]-para. [0034] and Figure 3, the system transmits the master playlist and the associated universal/targeted content associated with universal media identifiers and placeholders in the master playlist to the local media players of the digital signage network), and wherein the media player plays the retrieved published media spot on the digital signage (See para. [0035], streaming the content of the targeted content files to the local media players and displaying the content on the local media player). 
Shark does not explicitly disclose at least one of the media spots in the playlist is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots.
However, Johnson discloses at least one of the media spots (See para. [0030] and para. [0031] and Figure 2, at least media spots 96, 98, 100 and 102 in a media stream 94) is a content controlling spot (See para. [0031], every n media unit or every seventh media unit] that includes intelligent content for commanding control of delivery of other media spots (See para. [0031], para. [0040] and para. [0045], spot markers are used to select content units to be inserted to produce an information data stream that is customized and delivered to a particular home client user, the spot markers governs what type of spot content should be placed, the geographic and demographical information of the spot content or etc. that is being delivered to the home client user), the intelligent content comprising attributes and attribute values (See para. [0048] and para. [0091] and table 6, the spot marker has attributes such as Demographic, Demographic, Category and values).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify one of the media spot of the Stark system to become a content controlling spot. Skilled artisan would have been motivated to include a content controlling spot to include intelligent content for command control of delivery of other media spots taught by Johnson in the Stark system in order to provide media-rich contents that are relevant to users to improve user experience (See Johnson, para. [0003] and para. [0004]). In addition, both of the references (Johnson and Stark) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to user devices. This close relation between both of the references highly suggests an expectation of success.

As to claim 2, Stark discloses wherein at least one of the plurality of the published media spots is stored remotely from the content controlling [playlist](See para. [0036] and para. [0041], the published target files can stored as slots in a content server or/and stored as slots in local memory storage device). 
As to claim 3, Stark in view of Johnson discloses wherein the attributes comprise characteristics assigned to slots and spots (See Stark, para. [0046] and para. [0047], the parameters which assigned to the target file contents having characteristics such as having a specific geographic region), and the attribute values comprise a subset or type of attribute attached to the attributes (See Johnson para. [0048] and para. [0091] and table 6, the spot marker has attributes such as Demographic, Demographic, Category and values). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify one of the media spot of the Stark system to become a content controlling spot. Skilled artisan would have been motivated to include a content controlling spot to include intelligent content comprising attributes values includes a subset of attributes taught by Johnson in the Stark system in order to provide media-rich contents that are relevant to users to improve user experience (See Johnson, para. [0003] and para. [0004]). In addition, both of the references (Johnson and Stark) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to user devices. This close relation between both of the references highly suggests an expectation of success.
As to claim 4, Stark discloses wherein the characteristics are selected from a group consisting of secondary language spoken, regional affiliation, state, primary segment served or neighborhood type (See para. [0047], the parameters can describe a physical location or a geographic region such as a specific shopping mall, a specific city or etc.). 
As to claim 5, Stark discloses wherein the content controlling spot is further configured to, upon being instigated, cause the one of the plurality of the published media spots to be retrieved based on the set of attributes associated with the published media spot and an attribute-based query or rule (See para. [0046] and para. [0047], the local placeholder slot allows to distribute targeted content to local media players based on attributes such as location or geographic region and a specific group, for example _g may be used to associate contents of a target media file for distribute to every local media player belong to a central group, such as players installed at all theaters operated by a specific movie theatre company regardless of the physical location of the players). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hardwood et al. (US 2007/0055389 A1) discloses a system of controlling media devices configured for outputting signals to a surrounding area. The system including a control strategy for controlling operation of the media devices to execute operations according to a common schedule and a communications strategy for use in communicating the control strategy between the media devices in such a manner as to facilitate distribution of the control strategy to the media devices desired to operate according to the common timeline.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153


/YUK TING CHOI/
Primary Examiner, Art Unit 2153